Citation Nr: 1432683	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a December 2013 Board videoconference hearing at the RO; a transcript is of record.    

Additional evidence was received from the Veteran with a written waiver of preliminary RO review received in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2010.  At the December 2013 hearing, the Veteran testified that his CAD has worsened since the March 2010 VA examination.  He stated, "I can't breathe...I can't exercise.  I can't hardly even walk anymore."  He also testified to a change in prescription, that he had been carrying nitroglycerin for about a year and that he had been hospitalized in July 2013.  The Veteran's representative also noted that at the time of the last hospitalization, the Veteran was not physically fit to undergo the stress test.  The Veteran's wife testified that he suffered a heart attack in March 2013.  In light of the assertions that the Veteran's disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.

At the hearing, the Veteran also testified to seeking treatment only at the VA.  The most current VA treatment record is dated in February 2014.  In light of the remand reasons above, updated VA treatment records should be obtained, if any.  To be sure, ask the Veteran whether he has sought private treatment since the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for CAD since February 2014.  After securing the necessary release, obtain these records and updated VA treatment records since February 2014.  

2.  After completion of the foregoing, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his CAD.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all symptoms attributable to the Veteran's service-connected CAD in sufficient detail. 

If the Veteran is still physically unfit to undergo the stress test, estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

